F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         APR 10 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,
                                                        No. 02-8114
             Plaintiff-Appellee,                 (D.C. No. 02-CV-67-J and
                                                        99-CR-72-J)
 v.                                                    (D. Wyoming)
 JOHN TACKLES,

             Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and PORFILIO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2255 prisoner appeal. Mr. Tackles pled guilty




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
to possession with intent to deliver methamphetamine. The offense was

committed while he was on probation for an earlier state burglary conviction.

The State revoked Mr. Tackles’ probation, and the federal court sentenced him to

121 months of imprisonment. This sentence was later reduced to 92 months, to

run concurrently with his state sentence.

      On February 11, 2002, Mr. Tackles filed a motion to correct and modify his

sentence. He requested that his federal sentence be adjusted to reflect credit for

time he had already served on his state sentence. The district court denied that

motion. On March 22, 2002, Mr. Tackles filed a motion to reconsider, asking that

his February 11, 2002, motion be construed as a § 2255 motion. On April 11,

2002, he also filed a separate § 2255 motion in which he alleged ineffective

assistance of counsel, claiming that his attorney had failed to understand the

guidelines that authorized concurrent sentences. The district court denied both

the March 22 and April 11 motions. Mr. Tackles then filed a motion requesting

that the district court issue a certificate of appealability, which the district court

denied. This appeal followed. 1


      1
       The district court dismissed Defendant's § 2255 motion on April 26, 2002.
Pursuant to Fed. R. App. P. 4(a)(1)(B), Defendant had sixty days in which to file
a notice of appeal. See Rule 11 of the Rules Governing § 2255 Proceedings. On
June 10, 2002, Defendant filed a motion for a certificate of appealability, which
we construe as a notice of appeal. See United States v. Gonzalez, 1998 WL
847638, at * *1 (10th Cir. Dec. 8, 1998) (unpublished). Accordingly, Defendant's
                                                                      (continued...)

                                           -2-
      In order for this court to grant a certificate of appealability, Petitioner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,The

district court dismissed Defendant's § 2255 motion on April 26, 2002. Pursuant to

Fed. R. App. P. 4(a)(1)(B), Defendant had sixty days in which to file a notice of

appeal. See Rule 11 of the Rules Governing § 2255 Proceedings. On June 10,

2002, Defendant filed a motion for a certificate of appealability, which we

construe as a notice of appeal. See United States v. Gonzalez, 1998 WL 847638,

at * *1 (10th Cir. Dec. 8, 1998) (unpublished). Accordingly, Defendant's motion,

filed within sixty days of the district court's order, was timely. 484 (2000)

(citations and internal quotations omitted).

      Mr. Tackles claims that he should be given credit for time served for his

state conviction since his federal sentence is to run concurrent with the state

sentence. However, Mr. Tackles has made no showing that the Bureau of Prisons

incorrectly determined his prior custody credit as explained in 18 U.S.C. §




      (...continued)
      1

motion, filed within sixty days of the district court's order, was timely.

                                          -3-
3585(b) or U.S.S.G. § 5G1.3(c). Mr. Tackles’ federal sentence was properly

ordered to run concurrently with the undischarged portion of his state sentence.

Mr. Tackles’ state offense was not taken into account in the determination of the

offense level for the federal offense. Therefore, there is no provision in the

Guidelines or the statute for credit to be awarded for time already served under

the state sentence.

      Mr. Tackles also claims that he was prejudiced by the ineffective assistance

of his counsel. Specifically, he argues that his attorney failed to object to the

sentence imposed and failed to identify the availability of credits for time served

on the state sentence. As there was no error in the imposition of the sentence and

the determination of credits, Mr. Tackles has made no showing of prejudice due

to the alleged ineffective assistance of his counsel.

      We have carefully reviewed Mr. Tackles’ brief, the record on appeal, and

the disposition of the district court. Nothing in the facts, the record on appeal, or

Mr. Tackles’ brief raises an issue which meets our standards for the grant of a

certificate of appealability. We conclude that for substantially the same reasons

as set forth by the district court in its Order of March 6, 2002, we cannot say “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner.” Id.

      We DENY Petitioner’s request for a certificate of appealability and


                                          -4-
DISMISS the appeal. Appellant’s motion to proceed in forma pauperis on appeal

is GRANTED.


                                            Entered for the Court



                                            Monroe G. McKay
                                            Circuit Judge




                                      -5-